Whitfield, J.,
delivered the opinion of the court.
Without now passing upon any other assignments of error than those specially noted, we deem it enough to say that the witness, Miss Ida Carroll, should have been permitted to testify in contradiction of Miss Boucher. The last named witness’ testimony on this point was objected to (as to medicine to prevent pregnancy, etc., and its being a girl’s own fault if she became pregnant from sexual intercourse), and the objection was sustained, but she answered anyway, denying in the most positive terms that she had made the statement; and the record does not show that this was excluded from the jury, and yet, Miss Ida Carroll was not allowed to testify to the same matter in contradiction. We think this testimony was competent, but we do not think its exclusion reversible error.
But we think the court should have granted the sixteenth instruction asked by the defendant. The charge was eminently proper, in view of the very full testimony as to the reputation for chastity of the woman in the case. It was intended to save the jury from misconception by declaring that the thing which is essential to constitute the woman the subject of seduction is not reputation for chastity, but the fact of actual chastity. It was perfectly competent, as one of the elements of proof of actual chastity, to show that the woman had the reputation of being chaste. We prefer the view that this evidence is competent. State v. Lockerby (Minn.), 36 Am. St. Rep., 656. £ £ From the nature of the case, ’ ’ says the court in that case, £ £ general reputation must be regarded as having some relation tp actual character, and goes directly to the question' of the *691probability of her being chaste. ’ ’ But it remains true that it is actual chastity which is the sine qua non, and the charge properly told the jury that proof of reputation only did not, of itself alone, require them to believe actual chastity was established if, from all the circumstances and evidence in the case, they had a reasonable doubt of her actual chastity. Looking to the whole record, we cannot confidently say that the refusal of this instruction did not work harm to the appellant, and hence, for this error, the judgment must be reversed and the cause remanded. Powell v. State (Miss.), 20 So. Rep., 4.